NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3972-14T4
                                                A-4214-14T4
                                                A-2387-15T4
                                                A-3066-15T4

L.R., individually and on
behalf of J.R., a minor,
                                       APPROVED FOR PUBLICATION
     Plaintiffs-Appellants,
                                             October 16, 2017
v.
                                          APPELLATE DIVISION
CAMDEN CITY PUBLIC SCHOOL
DISTRICT and JOHN C. OBERG in
his official capacity as Interim
School Business Administrator
and Board Secretary,

     Defendants-Respondents.
_______________________________

L.R., individually and on
behalf of J.R., a minor,

     Plaintiffs-Respondents/
     Cross-Appellants,

v.

PARSIPPANY-TROY HILLS TOWNSHIP
PUBLIC SCHOOL DISTRICT and DAVID F.
CORSO in his official capacity as
Records Custodian of the Parsippany-
Troy Hills Township Public School
District,

     Defendants-Appellants/
     Cross-Respondents.
_________________________________

THE INNISFREE FOUNDATION,
     Plaintiff-Appellant,

v.

HILLSBOROUGH TOWNSHIP BOARD
OF EDUCATION and AIMAN MAHMOUD,
Records Custodian,

     Defendants-Respondents.
________________________________

THE INNISFREE FOUNDATION,

     Plaintiff-Respondent,

v.

CHERRY HILL BOARD OF EDUCATION
and JAMES DEVEREAUX, Records
Custodian,

     Defendants-Appellants.
_____________________________________

         Argued September 18, 2017 – Decided October 16, 2017

         Before Judges Sabatino, Ostrer and Whipple.

         On appeal from Superior Court of New Jersey,
         Law Division, Camden County, Docket No. L-
         2736-14 (A-3972-14).

         On appeal from Superior Court of New Jersey,
         Law Division, Morris County, Docket No. L-
         3104-14 (A-4214-14).

         On appeal from Superior Court of New Jersey,
         Law Division, Somerset County, Docket No. L-
         1372-15 (A-2387-15).

         On appeal from Superior Court of New Jersey,
         Law Division, Camden County, Docket No. L-
         3902-15 (A-3066-15).




                                  2
                                                        A-3972-14T4
Walter M. Luers argued the cause for L.R.,
individually and on behalf of J.R., a minor,
appellants in A-3972-14 and respondents/
cross-appellants in A-4214-14 (Law Offices of
Walter M. Luers, LLC, attorney; Mr. Luers, of
counsel and on the briefs; Jamie Epstein, on
the briefs).

Joseph D. Castellucci, Jr., argued the cause
for Camden City Public School District and
John C. Oberg, respondents in A-3972-14
(Florio Perrucci Steinhardt & Fader, LLC,
attorneys; Eric M. Wieghaus, on the brief).

Eric L. Harrison argued the cause for
Parsippany-Troy Hills Township Public School
District and David F. Corso, appellants/cross-
respondents in A-4214-14 (Methfessel & Werbel,
PC, attorneys; Mr. Harrison, of counsel and
on the briefs; Kegan S. Andeskie, on the
briefs; Emily H. Kornfeld, on the brief).

John D. Rue argued the cause for The Innisfree
Foundation,   appellant   in   A-2387-15   and
respondent   in   A-3066-15    (John   Rue   &
Associates, attorneys; Mr. Rue, of counsel and
on the briefs; Krista Lynn Haley, on the
briefs).

Vittorio S. LaPira argued the cause for
Hillsborough Township Board of Education and
Aiman Mahmoud, respondents in A-2387-15
(Fogarty & Hara, attorneys; Mr. LaPira, of
counsel and on the brief; Robert D. Lorfink,
on the brief).

Raina M. Pitts argued the cause for Cherry
Hill Board of Education and James Devereaux,
appellants in A-3066-15 (Methfessel & Werbel,
PC, attorneys; Ms. Pitts and Vivian Lekkas,
on the briefs).

Cynthia J. Jahn, General Counsel, argued the
cause for amicus curiae New Jersey School
Boards Association in A-3972-14, A-4214-14, A-
2387-15, and A-3066-15.

                      3
                                                 A-3972-14T4
           Krista Lynn Haley argued the cause for amicus
           curiae The Innisfree Foundation in A-3972-14
           and   A-4214-14  (John   Rue  &   Associates,
           attorneys; Ms. Haley, on the briefs).

           Iris Bromberg argued the cause for amicus
           curiae American Civil Liberties Union of New
           Jersey in A-4214-14 (American Civil Liberties
           Union of New Jersey Foundation, attorneys; Ms.
           Bromberg, Edward L. Barocas, Jeanne LoCicero,
           and Krista Haley, on the brief).

      The opinion of the court was delivered by

SABATINO, P.J.A.D.

      These four related appeals1 concern efforts by plaintiffs (a

nonprofit advocacy organization for disabled students, and the

mother of a disabled student in the Camden City Public Schools)

to obtain from several school districts copies of settlement

agreements    and   records   reflecting    the   provision   of    special

services to other qualified students.         In each of these cases,

plaintiffs, with the assistance of counsel, requested copies of

the   documents.       The    respective   school   districts      resisted

disclosure,   citing    statutory   and    regulatory   provisions     that

generally safeguard the privacy of students in their records,

subject to certain specified exceptions and conditions.

      Plaintiffs' requests raise several novel issues of access

under the Open Public Records Act ("OPRA"), N.J.S.A. 47:1A-1 to -


1
  The appeals, which have overlapping counsel, were argued on the
same date, and we consolidate them for purposes of this opinion.

                                    4
                                                                   A-3972-14T4
13, the New Jersey Pupil Records Act ("NJPRA"), N.J.S.A. 18A:36-

19, and the Federal Family Educational Rights and Privacy Act of

1974 ("FERPA"), 20 U.S.C.A. § 1232g.           The requests also implicate

administrative regulations adopted under both the NJPRA and FERPA.

     Specifically, the four cases before us arise out of requests

made to school district officials in Cherry Hill (A-3066-15),

Hillsborough (A-2387-15), Parsippany-Troy Hills (A-4214-14), and

Camden   City   (A-3972-14).     The       lawsuits   generated   conflicting

results in the trial courts.

     The   judge   in   the   Hillsborough      case   concluded    that   the

plaintiff advocacy organization's request must be disallowed under

the regulations of the New Jersey Department of Education, N.J.A.C.

6A:32-7.1 to -7.8.       That ruling was consistent with a prior

administrative decision of the Government Records Council ("GRC")

interpreting those regulations.

     Conversely, the judges in the Cherry Hill and Parsippany-Troy

Hills cases ruled that the applicable laws and regulations allow

the plaintiff-requestors access to the records, provided that the

disabled   students'     personally        identifiable    information     was

redacted from them.      Those two judges disagreed with the GRC's

legal interpretation of the state regulations in that prior case.

As a caveat, the judge in the Parsippany-Troy Hills case upheld a

special service charge of $96,815 calculated by the School Board



                                       5
                                                                     A-3972-14T4
to perform the review and redaction process before the records

were turned over.

     Finally, in the fourth case, Camden City, the trial judge

dealt with the separate issues posed by a parent's access to her

own child's records, "access logs" for those records, and other

documents possessed by the school district that refer to her child.

The judge ordered the school district to produce an unredacted

copy of the child's own records and access logs, but not other

records.

     For the reasons that follow, we hold that the respective

plaintiffs in the Hillsborough, Parsippany-Troy Hills, and Cherry

Hill cases are entitled to appropriately-redacted copies of the

requested    records,   provided      that    on   remand     those   plaintiffs

either:     (1) establish they have the status of "[b]ona fide

researcher[s]"    within      the   intended   scope     of    N.J.A.C.     6A:32-

7.5(e)(16); or (2) obtain from the Law Division a court order

authorizing such access pursuant to N.J.A.C. 6A:32-7.5(e)(15).

     In either event, the school districts shall not turn over the

redacted    records   until    they   first    provide   reasonable       advance

notice to each affected student's parents or guardians.                         The

parents and guardians must be afforded the opportunity to object

and provide insight to the school district officials about what




                                       6
                                                                          A-3972-14T4
may comprise or reveal personally identifying information in their

own child's records before the redactions are finalized.

      We also remand the Camden City case for further proceedings

with respect to documents naming plaintiff's child that also could

refer to other students, but affirm the trial court's grant of

access concerning records that exclusively mention plaintiff's

child.

                                        I.

      All four of the appeals before us involve the Innisfree

Foundation ("Innisfree"), either as a plaintiff or as amicus

curiae.     As described in its briefs, Innisfree is a non-profit

organization that "assists families of children with disabilities

who   reside   in   New   Jersey   to       advocate   for   their   children's

educational needs."       Innisfree asserts that its interest in access

to the school records it is requesting "arises out of its concern

for   the   special   education    programs       of   the   children   of    its

constituents who are (or seek to be) classified as in need of

special education services under the Individuals with Disabilities

Education Act ("IDEA")," 20 U.S.C.A. §§ 1400 to -1482.                Innisfree

has been certified by the New Jersey Supreme Court as a "pro bono

entity" under Rule 1:21-11(b).




                                        7
                                                                        A-3972-14T4
     Innisfree's Records Requests and Lawsuits

     In August 2015, Innisfree submitted substantially identical

requests under OPRA to both the Cherry Hill and Hillsborough school

districts.    Those requests sought:

            All settlement agreements executed in the past
            two years and related to disputes between [the
            district] and parents of students related to
            the provision of special education services,
            where the counterparties were parents (or a
            single parent) of a child or children for whom
            special education services were or are either
            provided or sought. (Personally identifiable
            information may be redacted).

     According    to   Innisfree,   it   has   presented   similar   OPRA

requests to many other school districts in this State. Its counsel

represented to us at oral argument that it plans eventually to

submit similar records requests to every New Jersey public school

district.

     Anticipating that the school districts might want to redact

the requested records for student privacy reasons, Innisfree added

the following proviso to its requests:

            (1) To the extent that any such records
            contain personally identifiable information
            related to any individual student, please
            redact    that     personally    identifiable
            information prior to disclosure.

            (2) To the extent that you assert that any
            requested records are exempted from disclosure
            under OPRA, and also unavailable under the




                                    8
                                                                A-3972-14T4
            common law right of access, please provide a
            complete Vaugh[n] index[.]2

      Both the Cherry Hill and Hillsborough school districts denied

Innisfree's records requests.        In Cherry Hill's denial, it cited

a GRC decision, Popkin v. Englewood Board of Education, Complaint

No. 2011-263 (Gov't Records Council Dec. 18, 2012) (slip op. at

8).   The GRC in Popkin had exempted a special education settlement

agreement from OPRA disclosure in its entirety, upon finding that

the requestor was not authorized to obtain it under the NJPRA.

Cherry Hill also declined to produce a Vaughn index, asserting

that such indices are "something prepared by order of a court on

matters which are questionably protected."

      Hillsborough,     meanwhile,       asserted   that    the   requested

documents    were     FERPA   "education      records"     protected   from

disclosure, 20 U.S.C.A. § 1232g, and "student records" under

N.J.A.C. 6A:32-2.1, a regulation promulgated in connection with

the NJPRA.

      In October 2015, Innisfree filed separate complaints in the

Law Division in Camden County against the Cherry Hill district and




2
  A "Vaughn index" is a submission "in which the custodian of
records identifies responsive documents and the exemptions it
claims warrant non-disclosure." North Jersey Media Grp., Inc. v.
Bergen Cty. Prosecutor's Office, 447 N.J. Super. 182, 199 (App.
Div. 2016). See Vaughn v. Rosen, 484 F.2d 820, 826-27 (D.C. Cir.
1973), cert. denied, 415 U.S. 977, 94 S. Ct. 1564, 39 L. Ed. 2d
873 (1974).

                                     9
                                                                   A-3972-14T4
its custodian of records, and in Somerset County against the

Hillsborough district and its own custodian of records.                    The

complaints    each     invoked   a   requestor's     statutory    rights    to

government records under OPRA, as well as under the common law.

Cherry Hill and Hillsborough opposed the complaints, arguing that

their conduct in withholding the documents was justified under the

applicable laws and regulations governing student records.

     The Trial Court's Ruling as to Cherry Hill

     On February 9, 2016, the trial court in Camden County ordered

the Cherry Hill district to produce the agreements "with the

appropriate redactions" and to prepare and serve a Vaughn index.

The judge rejected the district's reliance on Popkin, concluding

that such GRC opinions lack precedential value and are non-binding

on the court. The judge also ruled that Innisfree was a prevailing

party under OPRA, granted its request for attorney's fees, and

declined to entertain its common-law right to access claim.                 On

March 16, 2016, the court entered final judgment in favor of

Innisfree and stayed the judgment pending appeal.

     The Trial Court's Ruling as to Hillsborough

     An     opposite    result   was    reached      in   the    Hillsborough

litigation. On January 8, 2016, the trial court in Somerset County

dismissed    Innisfree's    complaint       with   prejudice.      The   judge

concluded that the NJPRA exempted the settlement agreements from



                                       10
                                                                     A-3972-14T4
OPRA disclosure in their entirety, even if those documents were

redacted, because they were "student records" as defined in the

NJPRA's regulations.     The judge further noted in her oral opinion

that Innisfree was not authorized to gain access to student records

under the regulations contained in N.J.A.C. 6A:32-7.5.          The judge

did not address FERPA, or Innisfree's common-law right of access

claim.

     Innisfree    has   appealed   the   trial   court's   ruling   in    the

Hillsborough case, and the school district has appealed the trial

court's ruling in the Cherry Hill case.

     L.R.'s Requests for Records and Her Two Cases

     L.R.3 is the parent of a minor child, J.R., who attends public

school in the Camden City school district.             In May 2014, an

attorney named Jamie Epstein submitted an OPRA request to the

Camden City district, seeking the "FERPA access log" for J.R.'s

school records.    A FERPA access log is a document maintained by a

school district, which lists who has been given access to a

particular student's school records.        Through Epstein, L.R. also

sought letters and emails sent to or received by Jonathan Ogbonna,

a district staff member, since March 2, 2012, containing J.R.'s




3
  At oral argument on the appeal, all counsel agreed that they had
no objection to the use of the initials of L.R. and her child J.R.
in this opinion, given the use of initials for them in the trial
court below.

                                    11
                                                                    A-3972-14T4
name "in the subject or body of the record."              The request also

sought certain other records.

     In May 2014, the Camden district's interim administrator,

John C. Oberg, produced the access log for J.R., but redacted the

document "to protect confidential information of the student and

[J.R.'s] parents."4     Epstein replied that the district's response

was "improper because no redactions should be made, since, as

indicated, the request is made on behalf of my client [J.R.]."

     The Camden school district's general counsel wrote to Epstein

and addressed the access log redaction issue.            He maintained that

the district's actions were proper under state law, asserting that

Epstein had "not presented the requisite written consent under

N.J.A.C. 6A:32-7.5(e)(13), authorizing the [d]istrict to produce

J.R.'s student record information" to him.          In response, Epstein

"[w]ithout waiving any rights concerning [the district's] improper

denial,"     emailed    the   district's     counsel       a   self-drafted

authorization form signed by L.R., which read:

           I, [L.R.], as parent and legal guardian of
           [J.R.], I hereby extend my 20 USCS § 1232g.
           Family Educational and Privacy Act rights to
           my attorney, Jamie Epstein.

     Oberg   denied    Epstein's   request   for   the    Ogbonna   records,




4
  It appears that L.R. and J.R.'s names and home address were
redacted from the documents.


                                    12
                                                                    A-3972-14T4
citing    various     concerns       about      student    confidentiality,

administrative burdens, and disruption.              Oberg also noted that

Epstein had not provided written consent in a sufficient form to

divulge J.R.'s records.

     Epstein then made a second request, seeking:

           1. Letters, memos, correspondence and emails
           sent to or received by Clara West, Case
           Manager, since 7/1/12 to present which
           contain[s] the term [J.R.] aka JR. in the
           subject or body of the record.

           2.   All    educational/special    educational
           records created, received, kept or maintained
           by Clara West, Case Manager, since 7/1/12 to
           present which contains the term [J.R.] aka JR.

The Camden district, through Oberg, denied this request as well,

citing confidentiality and overbreadth concerns.

     During the same time period, in May 2014, Epstein wrote to

Ogbonna directly and asked for "access [to J.R.'s] school records;

including, but not limited to, [J.R.'s] special education, health,

administrative,     academic   and   disciplinary      records."    Ogbonna

replied that the district was not able to grant such access to

J.R.'s student records "unless and until it receives written

consent   from   [J.R.'s]   parent    or     legal   guardian[.]"   Ogbonna

enclosed an "Authorization and Consent to Release Records" form,

to be completed "before any records are produced."           The district's

authorization form included the following language:




                                      13
                                                                    A-3972-14T4
            This consent and authorization is being made
            under State and federal law requiring parental
            consent as a prerequisite to obtaining student
            or health records.     I hereby release the
            Camden City [s]chool [d]istrict, and its
            employees and agents, from any liability or
            responsibility in connection with producing
            the aforesaid records in connection with this
            request.

The district rejected Epstein's proposed waiver form as "vague"

and noted that it did not contain a liability waiver.

     This dispute initially came to a head in the Office of

Administrative    Law,    after   Epstein    filed    an   administrative

complaint with the New Jersey Department of Education against the

district,   alleging     violations   of   federal   and   state   law   for

withholding the requested documents.         After both sides moved for

summary decision, an Administrative Law Judge ("ALJ") decided that

the district was required to provide J.R.'s own records to Epstein.

Among other things, the ALJ concluded that Epstein's waiver was

sufficient to reflect parental consent.

     The Camden City Litigation

     In July 2014, a different attorney representing L.R. filed

an OPRA complaint in the Law Division in Camden County against the

Camden City school district and Oberg.         The complaint sought an

order requiring the district to produce an unredacted access log

for J.R.'s records, the Ogbonna documents, and the West documents,

along with attorneys' fees and costs.



                                      14
                                                                   A-3972-14T4
     On October 20, 2014, the trial judge5 ordered the district to

produce the unredacted access log, but specifically noted that

access to the FERPA access log was not being granted under the

authority of OPRA. The judge denied L.R.'s request for the Ogbonna

and West documents.    The judge denied the Camden City district's

ensuing motion for reconsideration.6

     L.R. has appealed the judge's decision, asserting that the

judge erred in ordering production of the unredacted access log

by relying upon FERPA rather than OPRA.      She also contends that

the judge should have granted her access to the other documents

relating to J.R. maintained by Ogbonna and West.    The Camden City

school district has not cross-appealed.

     The Parsippany-Troy Hills Case

     Meanwhile, L.R. and J.R. pursued a separate records request

and litigation with the Parsippany-Troy Hills school district in

Morris County.     In November 2014, Epstein, on behalf of J.R.,

served an OPRA request upon Parsippany-Troy Hills seeking:

          (1)    All requests made on behalf of [disabled]
                 students for independent educational

5
  This was a different judge in the Camden vicinage than the judge
who presided over the Cherry Hill matter. The judge in the Camden
City case is now retired.
6
  After additional proceedings were held involving other documents
not at issue on appeal, the judge ordered the district to produce
those other documents. The parties entered into a consent order
calling for the district to pay L.R.'s attorney an agreed-upon sum
in reasonable counsel fees and costs.

                                  15
                                                             A-3972-14T4
                  evaluations ["IEE"] and all responses to
                  those requests.

           (2)    All requests made on behalf of [disabled]
                  students for independent evaluations
                  ["IE"] and all responses to those
                  requests[.]

The request sought such records for the period from July 1, 2012

to November 4, 2014, with "personal identifiers of students and

their parents or guardians" redacted, "leaving only initials[.]"

     Parsippany-Troy Hills's records custodian denied the request

as overbroad.     The custodian noted in part that the request would

require the district to perform "a wholesale search of records"

pertaining to its current students, along with those who no longer

attend, and that "OPRA does not contemplate such [research]."         The

custodian also asserted that the requested records were pupil

records exempt from OPRA disclosure.

     In December 2014, L.R., through the same attorney who had

represented her in the Camden City litigation, filed a complaint

in the Law Division in Morris County, alleging that the Parsippany-

Troy Hills district had violated OPRA by failing to produce

redacted documents responsive to her request. The complaint sought

an order requiring the district to provide redacted documents,

"leaving   only   initials[.]"    Parsippany-Troy   Hills     moved   for

summary judgment, asserting that the records were confidential

student records exempt from OPRA disclosure under FERPA and the



                                   16
                                                                A-3972-14T4
NJPRA.     In    the   alternative,      the    district    asserted        that    the

production of the records would require an overly burdensome search

of student files not contemplated by OPRA.

     During     the    ensuing      motion   proceedings    before      the    Morris

County   judge,    the    Parsippany-Troy        Hills    Director     of     Special

Services   submitted      a   certification       detailing      the   substantial

administrative efforts that would be required to respond to L.R.'s

request and to make appropriate redactions. The Director certified

that approximately 1,200 district students were "classified as

eligible   for    special     education       services"    out   of    6,934     total

students enrolled.        Additionally, 180 students "either graduated

or aged out," and 65 once-classified students were "declassified"

between September 1, 2012, and November [5], 2014. Thus, according

to the Director, 1,445 student files could contain documents

responsive to plaintiff's request.

     The Director further explained that the documents sought were

"not housed in any central repository[,]" nor stored or compiled

electronically, but that hard copies were kept in student files,

either at the central office or in "school-level files" at each

school "maintained by the students' respective case managers."7

He estimated that it would take the district's "licensed special




7
  As of March         2015,   the    district    employed    twenty-seven          case
managers.

                                         17
                                                                              A-3972-14T4
education professionals" ("LSEPs") approximately one hour per

student to review the appropriate files, redact, and produce the

requested documents.        He noted that LSEPs earn, at a minimum, $67

per hour.

       L.R.    objected   to   the    district's    special   service     charge

estimate, and sought discovery (including a deposition of the

director), a plenary hearing, and the opportunity to retain an

expert to address the issue.           She disputed the district's claims

that    none     of   the      responsive     documents    were    maintained

electronically, that it would take one hour to review, retrieve,

and redact responses from each student file, and that only LSEPs

could perform such a review.

       On April 7, 2015, the Morris County judge,                 sua sponte,

dismissed L.R. and J.R. from the complaint, substituted Epstein

as plaintiff, and granted the request for the IEE and IE requests

and responses, "subject to redaction of all student personal

identifiers,       including         initials[.]"         Based    upon       the

certifications, the court ordered Epstein to pay a $96,815 special

service charge to the district, with 50% to be paid in advance of

any document production.8            Epstein declined to pay the special

service charge and the district has not produced the records.                 The




8
  This total represents 1,445 hours of review (one hour per file)
times the quoted $67 per hour rate for staff time.

                                         18
                                                                        A-3972-14T4
Morris County judge further awarded Epstein attorneys' fees and

costs as the prevailing party.

     Parsippany-Troy Hills appealed the trial court's orders.

Meanwhile,   L.R.   cross-appealed    from   portions    of   the   court's

decisions.    In particular, L.R. challenges the substitution of

Epstein for her as the real party in interest and the court's

holding that the district was required to redact student initials

before disclosing the documents.

     The Amici

     We have granted the participation as amicus curiae of two

additional   organizations:      the      New   Jersey    School     Boards

Association ("The Association") and the American Civil Liberties

Union of New Jersey ("ACLU-NJ").          The Association supports the

school districts' legal arguments in these appeals, and the ACLU-

NJ, conversely, supports the arguments of plaintiffs. In addition,

as we have already noted, Innisfree has been granted amicus status

in the two appeals involving L.R.

     Other Related Appeals and The Global Appellate Stay

     Innisfree and others have made similar requests for records

to other school districts around the State.       As a result of trial

court orders entered in those various cases, more than a dozen

other appeals are pending before this court in various stages of

briefing.    Following a global case management conference with a



                                     19
                                                                    A-3972-14T4
retired appellate judge serving on recall, counsel agreed that the

present four appeals were suitable "test cases" the disposition

of which might provide guidance in the other pending matters.     In

the meantime, a global order staying the other appeals has been

entered.

                                 II.

     Since as early as 1944, the laws of our State have governed

the terms for inspection of records relating to children enrolled

in our public schools.    See L. 1944, c. 217 (directing the State

Board of Education to "prescribe rules and regulations governing

the public inspection of pupil records and the furnishing of any

other information relating to the pupils and former pupils of any

school district.").      The 1944 statute, ultimately codified at

N.J.S.A. 18:2-4.1, did not specifically address the privacy or

other interests at stake.    Nor did the 1944 enactment provide the

State Board with explicit guidance in developing the mandated

regulations.   Ibid.

     The 1944 provision was amplified in 1967 with the passage of

what is now known as the NJPRA.        See L. 1967, c. 271.     This

development occurred four years after OPRA's predecessor, the

Right to Know Law, L. 1963, c. 73, took effect.




                                 20
                                                           A-3972-14T4
    The Right to Know Law, a general statute encompassing the

terms of access to a variety of governmental records, required

that:

           all records which are required by law to be
           made, maintained or kept on file by any board,
           body, agency, department, commission or
           official of the State or . . . by any public
           board, body, commission or authority created
           pursuant to law by the State . . . shall, for
           the purposes of this act, be deemed to be
           public records.

           [N.J.S.A. 47:1A-2 (repealed by L. 2001, c.
           404, § 17, effective July 7, 2002).]

The Right to Know Law further stated, in relevant part, that

records were exempt from disclosure if:

           provided in this act or by any other statute,
           resolution . . . of the Legislature, executive
           order of the Governor, rule of court, any
           Federal Law, regulation or order, or by any
           regulation promulgated under the authority of
           any statute or executive order of the
           Governor[.]9

           [Ibid.]

    Subsequently, the 1967 version of the NJPRA allowed for the

public   inspection   of   pupil   records,   subject   to   State   Board

regulations:

           Public inspection of pupil records may be
           permitted and any other information relating
           to the pupils or former pupils of any school
           district may be furnished in accordance with
           rules prescribed by the state board, and no

9
  The substance of this Right to Know Law provision was retained
in OPRA. See N.J.S.A. 47:1A-9.

                                    21
                                                                 A-3972-14T4
            liability shall attach to any member, officer
            or employee of any board of education
            permitting or furnishing the same accordingly.

            [L. 1967, c. 271, codified at N.J.S.A. 18A:36-
            19 (amended later at L. 1977, c. 346, § 1).]

     The corresponding regulations then in effect allowed four

categories    of     requestors   to    inspect    pupil     records,    at    the

discretion    of     local   boards      of     education:     (1)   authorized

representatives of the Selective Service System, Federal Bureau

of Investigation, United States Army, and United States Navy; (2)

persons who had "a legitimate interest in the records for purposes

of systematic educational research, guidance, and social service";

(3) parents, guardians, and adult students; and (4) employers and

higher education institutions.          See N.J.A.C. 6:3-1.3(a) to -1.3(d)

(1969).     Additionally, the 1969-vintage regulations gave local

boards and their employees the discretion "to withhold items . .

. of a confidential nature or in which the applicant for such

information has no legitimate interest."                N.J.A.C. 6:3-1.3(e)

(1969).

     About    ten    years   later,     the   NJPRA   was     amended    by    the

Legislature to its current form, in "response to the problem of

the maintenance and confidentiality of pupil records."                    Senate

Educ. Comm., Statement to S. 260 (Mar. 29, 1976).                        The new

language,    which    replaced    the   prior    statute     virtually   in    its




                                        22
                                                                         A-3972-14T4
entirety,   requires   local    boards    of   education   to   protect    the

"reasonable privacy" interests of both students and parents:

            The State Board of Education shall provide by
            regulation for the creation, maintenance and
            retention of pupil records and for the
            security thereof and access thereto, to
            provide general protection for the right of
            the pupil to be supplied with necessary
            information about herself or himself, the
            right of the parent or guardian and the adult
            pupil to be supplied with full information
            about the pupil, except as may be inconsistent
            with reasonable protection of the persons
            involved, the right of both pupil and parent
            or guardian to reasonable privacy as against
            other persons and the opportunity for the
            public schools to have the data necessary to
            provide a thorough and efficient educational
            system for all pupils.

            [L. 1967, c. 271, codified at N.J.S.A. 18A:36-
            19 (emphasis added).]

     The    1975   definition   of   "pupil     record"    adopted    in   the

corresponding regulations closely resembled the current definition

of "student record," now found at N.J.A.C. 6A:32-2.1.                The 1975

version read:

            information related to an individual pupil
            gathered within or without the school system
            and maintained within the school system,
            regardless of the physical form in which it
            is maintained. This information includes that
            which is manually recorded, electronically
            recorded, mechanically recorded or filmed.

            [N.J.A.C. 6:3-2.2 (1975); 6 N.J.R. 465 (Dec.
            5, 1974) (proposed); 7 N.J.R. 251 (June 5,
            1975) (adopted).]




                                     23
                                                                     A-3972-14T4
      As part of the Senate's consideration of amendments to the

NJPRA, its Education Committee referred to "general agreement that

the current statutes, rules and regulations should be revised to

afford greater protection to both parents and students."                  Senate

Educ. Comm., Statement to S. 260 (Mar. 29, 1976) (emphasis added).

The   Committee    explicitly    noted     in   that   regard    that   it    had

"carefully considered" two timely developments regarding pupil

records, including the enactment of FERPA in 1974, and significant

revisions to the New Jersey Administrative Code at N.J.A.C. 6:3-

2.1 to -2.8.      Ibid.

      FERPA

      FERPA    "prohibit[s]     the   federal     funding   of    educational

institutions that have a policy or practice of releasing education

records to unauthorized persons."          Gonzaga Univ. v. Doe, 536 U.S.

273, 276, 122 S. Ct. 2268, 2271, 153 L. Ed. 2d 309, 316 (2002).

No funding is provided to educational agencies that "release . .

. education[al] records (or personally identifiable information

contained therein . . .) of students without the written consent

of their parents" subject to certain exceptions.                20 U.S.C.A. §

1232g(b)(1) (2017); see 34 C.F.R. § 99.30 (2017).

      "Education records" under FERPA are considered to be:

           "records,   files,   documents,   and   other
           materials" containing information directly
           related to a student, which "are maintained
           by an educational agency or institution or by

                                      24
                                                                        A-3972-14T4
          a   person   acting   for    such   agency   or
          institution."

          [Owasso Indep. Sch. Dist. No. I-011 v. Falvo,
          534 U.S. 426, 429, 122 S. Ct. 934, 937, 151
          L. Ed. 2d 896, 902 (2002) (quoting 20 U.S.C.A.
          § 1232g(a)(4)(A)).]

     The critical concept of "personally identifiable information"

(commonly referred to as "PII") under FERPA includes, but is not

limited to:

          (a) The student's name; (b) The name of the
          student's parent or other family members; (c)
          The address of the student or student's
          family; (d) A personal identifier, such as the
          student's social security number, student
          number, or biometric record; (e) Other
          indirect identifiers, such as the student's
          date of birth, place of birth, and mother's
          maiden name; (f) Other information that, alone
          or in combination, is linked or linkable to a
          specific student that would allow a reasonable
          person in the school community, who does not
          have personal knowledge of the relevant
          circumstances, to identify the student with
          reasonable certainty; or (g) Information
          requested by a person who the educational
          agency or institution reasonably believes
          knows the identity of the student to whom the
          education record relates.

          [34 C.F.R. § 99.3 (2017).]

     Parental consent is not required under FERPA when records are

shared with authorized persons, including school officials, select

state and local officials, accrediting organizations, and others,

for a legitimate purpose.   20 U.S.C.A. § 1232g(b)(1)(A) through

(L) (2017).



                                25
                                                            A-3972-14T4
      Additionally, within the federal regulations enacted pursuant

to FERPA, 34 C.F.R. § 99.31(b)(1) contains an important exception

to   the    parental   consent   requirement     for    "de-identified"       or

redacted education records:

             An educational agency or institution, or a
             party that has received education records or
             information from education records under this
             part, may release the records or information
             without the consent required by § 99.30 after
             the removal of all personally identifiable
             information provided that the educational
             agency or institution or other party has made
             a reasonable determination that a student's
             identity is not personally identifiable,
             whether through single or multiple releases,
             and taking into account other reasonably
             available information.

             [34 C.F.R. § 99.31(b)(1).]

      The 1977 Revision of the NJPRA In Light of FERPA and Then-

Existing State Regulations

      When enacting the NJPRA amendments in light of FERPA, the

Senate     Committee   noted   that   third-party      access   to   "official

records directly related to the student" under FERPA was "strictly

limited and require[d] written consent of the parents, or in the

event of subpena [sic] or transfer of records to another school,

advance notification of release to the parents or adult pupil."

Senate Educ. Comm., Statement to S. 260 (Mar. 29, 1976).

      The Senate Committee also found instructive the then-current

version of state regulations.              The Committee noted that the



                                      26
                                                                      A-3972-14T4
regulations   "provide[d]      for   .    .    .   confidentiality   of   pupil

records."   Ibid.   The regulations that existed at the time stated

that "[o]nly authorized organizations, agencies, or persons shall

have access to pupil records."                N.J.A.C. 6:3-2.6 (1975).      The

prior list of designated parties who had been allowed access at

N.J.A.C. 6:3-1.3 had been expanded by that point to include, in

relevant part:      (1) organizations, agencies and persons from

outside the school with written consent from parents, guardians,

or adult pupils, or upon presentation of a court order; (2) bona

fide researchers, with assurances that the records "will be used

under strict conditions of anonymity and confidentiality"; and (3)

other school officials in the event of a student transfer outside

the   district.     N.J.A.C.    6:3-2.6(a)         (1975).   The   Committee's

Statement did not address, however, the relationship, if any,

between the NJPRA and the Right to Know Law.

      On the topic of notice, the revised regulations that were in

effect in 1977 required local school boards to give parents notice

before disclosing pupil records pursuant to a court order, or to

other school officials if a student was transferring outside of

the district.       N.J.A.C. 6:3-2.7(a)(4) (1975).           Once the parent

was placed on such notice, N.J.A.C. 6:3-2.8 permitted him or her

to request an immediate stay of the release of records, and to

appeal the proposed disclosure to the Commissioner of Education.



                                         27
                                                                      A-3972-14T4
The regulations did not require such notice, however, before the

disclosure of pupil records to a bona fide researcher.

      In 2005, Title 6, Chapter 3 of the governing regulations was

repealed and replaced by Title 6A, Chapter 32.                  See 37 N.J.R. 1982

(June    6,     2005)      (proposed),    37    N.J.R.   3322    (Sept.    6,    2005)

(adopted).       As discussed below, at that time, the State Department

of Education also added N.J.A.C. 6A:32-7.5(g), a provision which

requires districts to "adhere to" OPRA and FERPA.                       In addition,

the     Title    6    authorization       provisions     discussed       above   were

incorporated and expanded at N.J.A.C. 6A:32-7.5.                        Among other

things, the notice and appeal rights provisions in former Title 6

were incorporated at N.J.A.C. 6A:32-7.6 and -7.7.

      A decade later, Title 6A, Chapter 32 was readopted by the

Department of Education in 2015, without significant amendment to

the pertinent regulations.               See 46 N.J.R. 1775 (Aug. 18, 2014)

(proposed); 47 N.J.R. 464 (Feb. 17, 2015) (adopted).

      The Current Regulations under the NJPRA

      Several        key    facets   of    the    current       State    regulations

critically bear upon the legal issues before us.                    To begin with,

the regulations broadly define the term "student record" as

              information related to an individual student
              gathered within or outside the school district
              and maintained within the school district,
              regardless of the physical form in which it
              is maintained. Essential in this definition
              is the idea that any information that is

                                           28
                                                                            A-3972-14T4
            maintained for the purpose of second-party
            review is considered a student record.
            Therefore, information recorded by certified
            school personnel solely as a memory aid and
            not for the use of a second party is excluded
            from this definition.

            [N.J.A.C. 6A:32-2.1.]

     The regulations further proclaim that school districts must

"regulate access, disclosure, or communication of information

contained in educational records in a manner that assures [their]

security."    N.J.A.C. 6A:32-7.1(b).        Chief school administrators,

or their designees, are "responsible for the security of student

records    maintained   in   the   school   district"   and   must   "devise

procedures for assuring that access to such records is limited to

authorized persons."     N.J.A.C. 6A:32-7.4(a).

     In addition, N.J.A.C. 6A:32-7.5(a) prescribes that "[o]nly

authorized organizations, agencies or persons as defined in this

section shall have access to student records[.]"          In that regard,

subsection 7.5(e) of the regulations lists sixteen categories of

authorized    organizations,       agencies,   and   persons,     including

parents,    students,   certified     educational    personnel,      clerical

personnel, boards of education, accrediting organizations, state

and federal educational officials, child welfare caseworkers, and

bona fide researchers.       N.J.A.C. 6A:32-7.5(e).

     Organizations, agencies, or persons who are not otherwise

specified in the regulations can only obtain access to student

                                      29
                                                                     A-3972-14T4
records upon written parental consent or "the presentation of a

court order."      N.J.A.C. 6A:32-7.5(e).      As we discuss in more depth

below, the regulations are silent with respect to the processes

and standards by which such court orders are to be requested and

adjudicated.

     Also significantly, N.J.A.C. 6A:32-7.5(g) provides:

            In complying with this section, individuals
            shall adhere to requirements pursuant to
            N.J.S.A. 47:1A-1 et seq., the Open Public
            Records Act (OPRA) and 20 U.S.C. § 1232g; 34
            CFR Part 99, the Family Educational Rights and
            Privacy Act (FERPA).

This cross-reference leads us to now address pertinent facets of

OPRA, the main statute relied upon by plaintiffs in their quest

for access.

     OPRA

     OPRA is sweeping legislation intended "to maximize public

knowledge about public affairs in order to ensure an informed

citizenry    and    to   minimize   the    evils    inherent    in   a   secluded

process."      Mason v. City of Hoboken, 196 N.J. 51, 64 (2008)

(quoting Asbury Park Press v. Ocean Cty. Prosecutor's Office, 374

N.J. Super. 312, 329 (Law Div. 2004)).             "With broad public access

to information about how state and local governments operate,

citizens . . . can play a watchful role in curbing wasteful

government     spending     and     guarding       against     corruption      and

misconduct."       Burnett v. Cty. of Bergen, 198 N.J. 408, 414 (2009).

                                      30
                                                                         A-3972-14T4
     To   that   end,   N.J.S.A.   47:1A-1    provides       that   "government

records shall be readily accessible . . . by the citizens of this

State, with certain exceptions, for the protection of the public

interest[.]"     Moreover, "any limitations on the right of access .

. . shall be construed in favor of the public's right of access[.]"

N.J.S.A. 47:1A-1.

     "Government    records"    are    broadly      defined    under   OPRA   to

include any document "made, maintained or kept on file in the

course of . . . official business by any officer, commission,

agency or authority of the State or of any political subdivision

thereof[.]"      N.J.S.A. 47:1A-1.1.       However, N.J.S.A. 47:1A-1.1

expressly "excludes twenty-one categories of information" from its

expansive definition of a government record; "[t]he public's right

of access [is] not absolute."         Educ. Law Ctr. v. State Dep't of

Educ., 198 N.J. 274, 284 (2009).

     Examples of information exempted by OPRA from disclosure

under   N.J.S.A.    47:1A-1.1   include      such    items    as    legislative

memoranda, records subject to the attorney-client privilege, crime

victim records, trade secrets, security/surveillance information,

and Social Security numbers.          N.J.S.A. 47:1A-1 also contains an

exemption limited to "public institution[s] of higher education"

only, which protects "information concerning student records or

grievance or disciplinary proceedings against a student to the



                                      31
                                                                       A-3972-14T4
extent disclosure would reveal the identity of the student."

N.J.S.A. 47:1A-1.1 (emphasis added).        No such comparable exemption

exists within OPRA for public elementary or secondary educational

institutions.

     Notably for the present cases, N.J.S.A. 47:1A-9(a) provides

that OPRA "shall not abrogate any exemption of a public record or

government record from public access" contained in other federal

or state statutes or regulations.            See O'Boyle v. Borough of

Longport,    218   N.J.   168,   185    (2014)   (recognizing    that    "[a]

government   record   may   be   excluded    from   disclosure    by    other

statutory provisions").

     OPRA also contains a privacy clause requiring public agencies

"to safeguard from public access a citizen's personal information

with which it has been entrusted when disclosure thereof would

violate   the   citizen's   reasonable      expectation   of    privacy[.]"

N.J.S.A. 47:1A-1; Asbury Park Press v. Cty. of Monmouth, 201 N.J.

5, 7 (2010); Burnett, supra, 198 N.J. at 414.             In applying the

privacy clause, our courts consider the following factors to assess

whether the government records at issue must be withheld or require

redaction, in the interest of privacy, prior to disclosure under

OPRA:

            "(1) the type of record requested; (2) the
            information it does or might contain; (3) the
            potential   for   harm  in   any   subsequent
            nonconsensual disclosure; (4) the injury from

                                       32
                                                                   A-3972-14T4
           disclosure to the relationship in which the
           record was generated; (5) the adequacy of
           safeguards     to     prevent     unauthorized
           disclosure; (6) the degree of need for access;
           and (7) whether there is an express statutory
           mandate, articulated public policy, or other
           recognized public interest militating toward
           access."

           [Burnett, supra, 198 N.J. at 427 (quoting Doe
           v. Poritz, 142 N.J. 1, 88 (1995)).]

                               III.

                                A.

     Our fundamental analytic task is to attempt to construe and

harmonize these various provisions under the NJPRA, FERPA, OPRA,

and the associated regulations, particularly the detailed set of

student record access provisions set forth at N.J.A.C. 6A:32-7.1

to -7.8.

     In undertaking this difficult task, we are guided by well-

established principles of statutory and regulatory interpretation.

Ultimately, "[a] court's responsibility 'is to give effect to the

intent of the Legislature.'"   State v. Harper, 229 N.J. 228, 237

(2017) (quoting State v. Morrison, 227 N.J. 295, 308 (2016)).     "To

do so, we start with the plain language of the statute.        If it

clearly reveals the Legislature's intent, the inquiry is over."

Ibid. (citing DiProspero v. Penn, 183 N.J. 477, 492 (2005)).       On

the other hand, "[i]f a law is ambiguous, we may consider extrinsic

sources including legislative history."   Ibid. (citing Parsons ex



                                 33
                                                            A-3972-14T4
rel. Parsons v. Mullica Twp. Bd. of Educ., 226 N.J. 297, 308

(2016)).    "We also look to extrinsic aids if a literal reading of

the law would lead to absurd results."                Ibid. (citing Burnett,

supra, 198 N.J. at 425).

     As is the case here, where a court is reviewing multiple, but

related, statutory provisions, "the goal is to harmonize the

statutes in light of their purposes."               American Fire & Cas. Co.

v. N.J. Div. of Taxation, 189 N.J. 65, 79-80 (2006) (citations

omitted); see also Town of Kearny v. Brandt, 214 N.J. 76, 98

(2013).    Reviewing courts "presume that the Legislature was aware

of its own enactments and did not intend to create intentional

conflict   between   .   .   .    statutory       schemes    without   expressly

overriding provisions."       Headen v. Jersey City Bd. of Educ., 212

N.J. 437, 449 (2012).        Also, "[w]e must presume that every word

in a statute has meaning and is not mere surplusage, and therefore

we must give those words effect and not render them a nullity."

In re Attorney General's "Directive on Exit Polling: Media & Non-

Partisan   Pub.   Interest       Grps.",    200    N.J.     283,   297-98    (2009)

(citations omitted).

     These same principles apply when we interpret the meaning of

duly-adopted administrative regulations.                  Generally, a "strong

presumption of reasonableness must be accorded [to an] agency's

exercise of its statutorily delegated duties."                In re Certificate



                                       34
                                                                            A-3972-14T4
of Need Granted to the Harborage, 300 N.J. Super. 363, 380 (App.

Div. 1997) (citations omitted).     "We interpret a regulation in the

same manner that we would interpret a statute."         U.S. Bank, N.A.

v. Hough, 210 N.J. 187, 199 (2012).         The "paramount goal" is to

determine the regulation drafter's intent.          Ibid.      Ordinarily,

that intent "is found in the actual language of the enactment."

Ibid.   Courts are not to "rearrange the wording of the regulation,

if it is otherwise unambiguous, or engage in conjecture that will

subvert its plain meaning."   Ibid. (citations omitted).          Even so,

if a regulation's literal wording yields "more than one plausible

interpretation,"   "a   reviewing    court    may   consider    extrinsic

sources[.]"   In re Eastwick Coll. LPN-to-RN Bridge Program, 225

N.J. 533, 542 (2016).

     As an appellate court, we review the trial courts' decisions

on statutory and regulatory legal issues de novo.              See, e.g.,

Harper, supra, 229 N.J. at 237 (with reference to the meaning of

a statute); U.S. Bank, supra, 210 N.J. at 198-99 (with reference

to the meaning of a regulation).         See also K.L. v. Evesham Twp.

Bd. of Educ., 423 N.J. Super. 337, 349 (App. Div. 2011) (applying

de novo review in the specific context of legal issues concerning

student records access), certif. denied, 210 N.J. 108 (2012).             "A

trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special



                                    35
                                                                  A-3972-14T4
deference."       Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995) (citations omitted).                      Indeed, according

total deference to the trial court would be impossible in the

context     of    these    four     consolidated         appeals,     which   involve

conflicting and disparate interpretations of the law made by

different judges in different counties.

                                           B.

     As a starting point to our de novo legal analysis, we note

it is clear and essentially undisputed that the school records

sought here are within the scope of OPRA's broad definition of

"government record[s.]"           N.J.S.A. 47:1A-1.1.          They are not "higher

education" records exempted from OPRA under N.J.S.A. 47:1A-1.1.

Moreover,    it    is     not   disputed    that     the      documents   sought     by

plaintiffs comprise "education records" under FERPA because they

contain   "information          directly   related       to   a    student"   and   are

maintained by the school districts.               20 U.S.C.A. § 1232g(a)(4)(A).

     A more difficult related question is whether the documents

sought, if they are redacted to remove personally identifiable

information, still comprise "student records" governed by the

disclosure restrictions prescribed by the regulations in the New

Jersey    Administrative          Code.         Absent     their     redaction,     the

settlement agreements, access logs, and other documents being

sought by plaintiffs indisputably are "student record[s]" within



                                           36
                                                                              A-3972-14T4
the definition set forth in N.J.A.C. 6A:32-2.1, because they

contain "information related to an individual student gathered

within or outside the school district, . . . regardless of the

physical form in which it is maintained."           Ibid. (emphasis added).

The provision stresses that "[e]ssential in this definition is the

idea that any information that is maintained for the purpose of

second-party      review   is   considered    a   student   record."        Ibid.

(emphasis added).       Hence, the regulation's definition is broad and

clearly aimed at promoting the substantial public policy to protect

student privacy, as articulated within the enabling statute.                   See

N.J.S.A. 18A:36-19.

     The    trial   judge   in    the    Cherry   Hill   case    reasoned    that

documents held by school districts are no longer "student records"

once personally identifiable information is removed from those

documents through redaction.            We respectfully disagree.

     The adjective "related," as used within the definition of a

student record in N.J.A.C. 6A:32-2.1 is a sweeping concept.                    The

primary dictionary definition published for the term "related" in

Webster's    Dictionary     is    "connected"     or     "associated."         See

Webster's    II   New   College    Dictionary     934    (1999   ed.).      Other

definitions of the term "related" include "allied by nature [or]

origin," and "having [a] relationship to or with something else[.]"

The Random House College Dictionary 1113 (Revised ed. 1982),



                                         37
                                                                         A-3972-14T4
Black's Law Dictionary        1479 (10th ed. 2014).               Similar broad

concepts are conveyed by the term "relevance" in our Rules of

Evidence, which treat "relevant" evidence as proof that has "any"

tendency to prove or disprove a fact of consequence.               See N.J.R.E.

401.

       We decline to read the term "related" in the Department of

Education's    definition    of   a    "student   record"     artificially     or

narrowly, especially given the regulation's express statement that

a record's actual "physical form" does not matter. N.J.A.C. 6A:32-

2.1.

       For   example,   a   document    reflecting   a   school      district's

settlement    of   claims   for   special    services    by   a    hypothetical

disabled student, Mary Jones, remains a "student record," even if

her name and other personal identifiers are removed from the

settlement agreement.        The record still "relates" to Mary Jones

and discusses aspects of her life.           The document does not cease

becoming a "student record," or change its fundamental character,

even if, say, a redacting employee took an extra-wide marker to

mask the child's name, address, Social Security number, and other

demographic information, or replaced the actual names within it

with fictitious names.        Jane Eyre surely was Charlotte Bronte's

novel even though it bore the pen name of "Currier Bell"; likewise




                                        38
                                                                        A-3972-14T4
the works of Samuel Clemens were no less his own despite being

issued under the pseudonym of "Mark Twain."

     Given   this   premise,    we    then   must   consider   the   specific

limitations on access to student records expressed within N.J.A.C.

6A:32-7.1 through -7.8.        We are mindful that those regulations,

at least as they existed in 1975, were accorded the positive

imprimatur of the Legislature, as explicitly stated in the Senate

Committee's 1976 Report.       Senate Educ. Comm., Statement to S. 260

(Mar. 29, 1976).    Moreover, as a matter of law, those duly-enacted

regulations are entitled to a presumption of validity, even if

they did not have the Senate's endorsement.          See, e.g., N.J. State

League of Muns. v. Dep't of Cmty. Affairs, 158 N.J. 211, 222 (1999)

(noting the presumption of validity afforded to regulations); In

re Twp. of Warren, 132 N.J. 1, 26 (1993).

     We do not read the language in N.J.A.C. 6A:32-7.5(g), which

cross-references OPRA and FERPA, to signify that those other two

statutes allow courts to disregard the access limitations within

our State's regulations concerning student records.              Subsection

7.5(g) of N.J.A.C. 6A:32 merely states that, "[i]n complying with

[the Section 7.5 access provisions], individuals shall adhere to

requirements pursuant to . . . [OPRA and FERPA.]"              Id.    Yet, no

provisions   within   OPRA     or    FERPA   explicitly   "require"    school




                                       39
                                                                      A-3972-14T4
districts to turn over records that are protected under state law.

Consequently, we must strive to harmonize those enactments.

       The language within the NJPRA adopted by the Legislature in

1977 assures pupils, parents, and guardians the statutory right

of "reasonable privacy as against other persons[.]"                            N.J.S.A.

18A:36-19.          The    regulatory    history      reflects      the    deliberate

adoption of specific provisions restricting student records access

to a limited group of authorized persons or organizations.                        On the

whole, these provisions limiting access to only parties on the

authorized list serve to protect the privacy of students and

parents from intrusion by random third parties, except where there

is written parental consent or a court order requiring such

disclosure.      These limitations on public access have remained a

key    feature   of       the   regulations,   even    in    the   wake    of    OPRA's

enactment     and    the    replacement   of    Title       6,   Chapter   3    of    the

Administrative Code with Title 6A, Chapter 32.

       The first historical mention of OPRA or FERPA in the NJPRA's

regulations occurred in 2005, when the Department of Education

added N.J.A.C. 6A:32-7.5(g), requiring districts to "adhere to"

OPRA and FERPA.           Notably, N.J.A.C. 6A:32-7.5(g)'s plain language

does    not   expressly         incorporate    FERPA's       provisions        for    the

redaction of PII into the NJPRA or its regulations.                        Moreover,

nothing in the NJPRA or its regulations states that sufficiently



                                          40
                                                                                A-3972-14T4
anonymized documents, with all PII removed, are no longer "student

records" under N.J.A.C. 6A:32-2.1.

     Although the federal regulations, specifically 34 C.F.R. §

99.31(b), permit disclosure of redacted education records to third

parties without parental consent when all PII is removed, FERPA

does not mandate such disclosures.        Nor does FERPA preclude

individual states from adopting stricter privacy protections.         See

20 U.S.C.A. § 1232g; 34 C.F.R. § 99.31(b), (d).       See also James

Rapp, Education Law § 13.04[5] (Matthew Bender & Co. 2017) ("States

may impose additional or, perhaps, more restrictive requirements,

but they cannot preempt FERPA.").

     Here in New Jersey, the 1977 amendments to the NJPRA reflected

the Legislature's heightened concern, post-FERPA, to safeguard the

reasonable privacy interests of parents and students against the

opposing interests of third parties who may seek access to their

student   records.   The   limitations   appearing   in   the   NJPRA's

regulations were in place in their initial form even before OPRA

was enacted.     The overall regulatory history shows that the

Department of Education has consistently administered the NJPRA

to allow public access to student records to only a finite group

of individuals and organizations, absent parental consent or a

court order, in the interest of maintaining the privacy and

confidentiality of those records.



                                 41
                                                                A-3972-14T4
       The language within N.J.A.C. 6A:32-7.5(g) added in 2005 does

not undermine that analysis.         It is reasonable to conclude that

N.J.A.C.     6A:32-7.5(g)    centrally     concerns      functionality     –     a

district's      processing   of    student      record   requests   from        an

authorized person or organization.              See K.L., supra, 423 N.J.

Super. at 350 ("In providing access to school records in accordance

with N.J.A.C. 6A:32-7.5, school districts must also comply with

the requirements of OPRA and FERPA, N.J.A.C. 6A:32-7.5(g).").                  For

instance, if a school district receives an OPRA request from an

authorized person or organization listed under N.J.A.C. 6A:32-

7.5(e), then it must process that request in compliance with OPRA

and FERPA requirements.      Nothing in the plain language of N.J.A.C.

6A:32-7.5(g), however, supersedes or nullifies the limitations of

"authorized" parties, as set forth at N.J.A.C. 6A:32-7.5(a) and

(e).   Hence, we agree with the judge in the Hillsborough case that

a requestor cannot gain access to a student record unless the

requestor satisfies one of the "[a]uthorized" categories listed

in N.J.A.C. 6A:32-7.5(e)(1) through (16).

                                     C.

       The next analytical query we face is whether Innisfree and

L.R. may nonetheless be able to obtain the requested records by

relying    on   other   portions    of    the   State    regulations.          Two

possibilities exist in that regard.



                                     42
                                                                    A-3972-14T4
                                        1.

     First, it is at least conceivable that Innisfree might be

appropriately categorized under N.J.A.C. 6A:32-7.5(e)(16) as a

"[b]ona fide researcher" capable of justifying "the nature of

[its] research project and the relevance of the records sought."

Ibid.     Such access to student records for research purposes must

be   predicated       on     "strict    conditions       of      anonymity      and

confidentiality."      Ibid.

     Although the record in the four cases before us is sparse on

this subject and was not specifically adjudicated, at least one

dimension of Innisfree's activities as a non-profit organization

appears    to   involve    gathering    information      about     the    services

provided to disabled students in various school districts.                    That

information,     in   turn,    presumably        will   assist    Innisfree       in

conducting a comparative analysis of the level of services provided

to comparably-situated disabled students, both within a school

district and between districts.              Such information could yield

trends or practices that could inform policy-making, academic

studies,    grants,    and    other    related    endeavors.       Although      we

recognize that one of Innisfree's activities is participating in

or supporting litigation to vindicate the rights of disabled

students, we do not believe that facet per se eliminates its

arguable status as a bona fide research organization.                    Nor would



                                        43
                                                                          A-3972-14T4
it for the many other public interest groups and organizations

that both participate in litigation and disseminate public policy-

related research.

     We discern offhand no sensible reason for the regulatory

scheme in N.J.A.C. 6A:32-7.5(e)(16) to permit access to records

by, say, university Ph.D. candidates, but not researchers employed

at think tanks and public interest advocacy organizations.             The

potential incursion on individual student privacy interests in

either context would be the same, regardless of the identity of

the researcher requesting the records.       That said, the trial court

record supplied in these appeals is inadequate to resolve this

issue concerning Innisfree's status conclusively.10         The subject

instead should be litigated on remand, with evidentiary hearings

if necessary.   The court's status determination presumably would

provide   general   guidance   for   other   pending   records   disputes

involving Innisfree.




10
  Offhand, it is not readily apparent that L.R., as a parent of a
disabled student, is likely to hold the status of a "[b]ona fide
researcher." Even so, we do not foreclose L.R. from attempting
to make such a showing on remand. On a related point, we reverse
the trial court's erroneous decision in the Parsippany-Troy Hills
case to substitute Attorney Epstein for L.R. as the plaintiff.
L.R., as the parent of J.R., is clearly the "real party in
interest" seeking the records on her child's behalf.       L.R.'s
attorney was simply acting as her representative when making the
records requests.

                                     44
                                                                 A-3972-14T4
                                     2.

     A second potential pathway for plaintiffs to gain access to

appropriately-redacted        versions    of   the    records    may    be    under

N.J.A.C. 6A:32-7.5(e)(15), which confers such access rights upon

non-qualifying organizations and persons "upon the presentation

of a court order[.]"          Unfortunately, N.J.S.A. 6A:32-7.5(e)(15)

does not specify what standards or procedures are to govern

requests to obtain such court orders.                Presumably, the process

would be guided by the balancing of competing interests that courts

typically employ in resolving common-law access requests.

More specifically, if the records sought qualify as common-law

public records, then a court must conduct a two-step analysis to

determine whether a requestor is entitled to access.                    Educ. Law

Ctr., supra, 198 N.J. at 302 (citations omitted).                      First, the

court must determine whether the requestor has established "an

interest in the public record."           Ibid.      That interest may be "a

wholesome public interest or a legitimate private interest." Ibid.

Second,   the   court    must   determine      whether   the    requestor       has

demonstrated    that    its   interest    in   the    public    records      sought

"outweigh[s] the State's interest in non-disclosure."                  Id. at 303

(citations omitted).

     With respect to the first prong of the common-law test, a

court may consider legitimate concerns, such as the expenditure



                                     45
                                                                          A-3972-14T4
of public funds, or citizen concerns about how public institutions

carry out decisions.      See, e.g., Home News v. State, Dep't of

Health, 144 N.J. 446, 454 (1996) (observing that "a citizen's

concern about a public problem is a sufficient interest").

     In analyzing the second step, courts typically apply and

weigh the factors identified by the Supreme Court in Loigman v.

Kimmelman, 102 N.J. 98, 113 (1986).        See also Educ. Law Ctr.,

supra, 198 N.J. at 303.    Those factors are:

          (1) the extent to which disclosure will impede
          agency functions by discouraging citizens from
          providing information to the government; (2)
          the effect disclosure may have upon persons
          who have given such information, and whether
          they did so in reliance that their identities
          would not be disclosed; (3) the extent to
          which    agency    self-evaluation,    program
          improvement, or other decisionmaking will be
          chilled by disclosure; (4) the degree to which
          the information sought includes factual data
          as   opposed    to   evaluative   reports   of
          policymakers; (5) whether any findings of
          public misconduct have been insufficiently
          corrected by remedial measures instituted by
          the investigative agency; and (6) whether any
          agency    disciplinary     or    investigatory
          proceedings have arisen that may circumscribe
          the individual's asserted need for the
          materials.

          [Loigman, supra, 102 N.J. at 113 (citations
          omitted).]

     "Generally, the public's interest in nondisclosure is based

on the need to keep the information confidential."         Keddie v.

Rutgers, 148 N.J. 36, 51 (1997).      To that end, courts may perform



                                 46
                                                             A-3972-14T4
an in camera inspection of the requested records as they balance

the relevant factors.        Id. at 53-54.        See also K.L., supra, 423

N.J. Super. at 359-60 (holding that "whether the requestor should

be granted access to the records [under common law] requires a

case-by-case, and in fact, document-by-document balancing of the

requestor's   interest      against    the    public    agency's       interest    in

confidentiality") (citations omitted).                While conducting such an

in   camera   inspection,     courts    are    authorized         to   require    the

redaction of the records to maintain confidentiality.                    S. Jersey

Publ'g Co. v. N.J. Expressway Auth., 124 N.J. 478, 499 (1991).

      In this context of the weighing of competing interests,

"administrative    regulations        bestowing    confidentiality         upon    an

otherwise public document, although not dispositive of whether

there is a common law right to inspect a public record, should,

nevertheless, weigh 'very heavily' in the balancing process, as a

determination    by   the    Executive       Branch    of   the    importance      of

confidentiality."      Bergen Cty. Improvement Auth. v. N. Jersey

Media Grp., Inc., 370 N.J. Super. 504, 521 (2004) (quoting Home

News, supra, 144 N.J. at 455) (citations omitted). In this regard,

the Legislature's declaration of public policy within the NJPRA

at N.J.S.A. 18A:36-19 to safeguard the "reasonable privacy" of

students, and their parents and guardians, must therefore be given

strong consideration.



                                        47
                                                                           A-3972-14T4
     This leads us to underscore the vital importance of a careful

redaction    process,      and   the    functional     benefits    of     allowing

parental input into that process.              As Innisfree's counsel frankly

acknowledged   at     oral    argument    on    appeal,   the   mere    use     of   a

student's initials in redacting his or her records might not be

enough to protect that student's identity and privacy.                          Mere

initials would be insufficient protection in a smaller school

district in which there may be few or no other of children having

similar initials or similar disabilities.                 Indeed, the federal

regulations adopted under FERPA recognize that the use of initials

will be inadequate to mask a student's identity in many instances.

     Under    certain      circumstances,       even   the    redaction    of    all

personally identifiable information would not prevent reasonable

persons "in the school community" who lack personal knowledge of

the parties involved from identifying the student "with reasonable

certainty."     34 C.F.R. § 99.3(f) (2017).                  The federal scheme

anticipates    such    a     scenario    at    34   C.F.R.    § 99.31(b)(1),         by

requiring the redacting party to reasonably determine, once all

PII is removed, "that a student's identity is not personally

identifiable, whether through single or multiple releases, and

taking into account other reasonably available information."

     Instructively, student initials can be considered PII under

FERPA, in situations where:



                                         48
                                                                          A-3972-14T4
         (f) Other information that, alone or in
         combination, is linked or linkable to a
         specific student that would allow a reasonable
         person in the school community, who does not
         have personal knowledge of the relevant
         circumstances, to identify the student with
         reasonable certainty.

         [34 C.F.R. § 99.3 (2017).]

When it amended the definition of PII in 2008, the United States

Department of Education offered the following explanation:

         [R]ecords that identify a student by initials,
         nicknames, or personal characteristics are
         [PII] if, alone or combined with other
         information, the initials are linked or
         linkable to a specific student and would allow
         a reasonable person in the school community
         who does not have personal knowledge about the
         situation to identify the student with
         reasonable certainty.       For example, if
         teachers and other individuals in the school
         community generally would not be able to
         identify a specific student based on the
         student's initials, nickname, or personal
         characteristics contained in the record, then
         the information is not considered personally
         identifiable and may be released without
         consent. Experience has shown, however, that
         initials,     nicknames,      and     personal
         characteristics are often sufficiently unique
         in a school community that a reasonable person
         can identify the student from this kind of
         information even without access to any
         personal knowledge, such as a key that
         specifically links the initials, nickname, or
         personal characteristics to the student.

              . . . .

         [Under] Paragraph (f) . . . the agency or
         institution must make a determination about
         whether information is [PII] not with regard
         to what someone with personal knowledge of the

                               49
                                                          A-3972-14T4
          relevant circumstances would know, . . . but
          with regard to what a reasonable person in the
          school or its community would know, i.e.,
          based on local publicity, communications, and
          other ordinary conditions.

          [73 Fed. Reg. 74806, 74831-32 (Dec. 9, 2008)
          (emphasis added).]

     Similar considerations should be applied here in dealing with

access requests for student records under our state's laws and

regulations.   The review of such requests should be conducted on

a case-by-case basis, depending on the specific nature of the

request and particular kind(s) of records sought.      Because none

of the trial courts in the present appeals addressed these common-

law balancing issues, we do not resolve them here.11   Instead, the

balancing of interests should be adjudicated in the first instance

in the trial court on remand.12




11
  We recognize that L.R.'s verified complaints in the Parsippany-
Troy Hills and Camden City cases invoked OPRA, but do not contain
separate counts under the common law. However, as our opinion has
shown, a common-law balancing of interests is implicated here
under the "court order" pathway for access at N.J.A.C. 6A:32-
7.5(e)(15). In light of our clarification of the governing laws,
L.R. is free to amend her complaints on remand to include common-
law claims.
12
  We discern no immediate necessity on remand for the defendant
school boards to provide a "Vaughn index," and defer that question
to the sound discretion of the trial court as the remand
proceedings develop.


                                  50
                                                           A-3972-14T4
                                      D.

       As a key procedural facet of the redaction process, we hold

that   school     districts   must    afford   parents     and   guardians       a

reasonable opportunity to comment upon the proposed redactions of

records relating to their own child.             A parent or guardian may

possess background and contextual information that could show how

his or her child might be readily identified within the community,

despite good faith efforts by school employees to perform effective

and thorough redactions of the child's records.                  Their voices

should be heard in the process.

       In this regard, the three-day parental notice mandated in

N.J.A.C. 6A:32-7.6(a)(4) for situations where a court order for

disclosure is sought should be scrupulously observed.13            The three-

day period has been codified in the regulations since at least

1974, and clearly remains an important ingredient.               See 6 N.J.R.

466    (Dec.   5,   1974)   (reflecting    the    genesis   of    the    notice

requirement in the earlier version of the regulation, N.J.A.C.

6:3-2.7(a)(4)).

       Although     the   three-day   parental    notice    period      is    not

mentioned within the other portions of the Title 6A regulations




13
   We acknowledge the sensible exception in N.J.A.C. 6A:32-
7.6(a)(4)(i) exempting notice where the parent is a party to a
court proceeding involving child abuse or dependency matters. See
also 20 U.S.C.A. § 1232g(b)(2)(B).

                                      51
                                                                        A-3972-14T4
where access may be provided to authorized requestors such as bona

fide researchers, we conclude that such notice should be supplied

in all situations.      Doing so would carry out the objectives of the

NJPRA   to    achieve   "reasonable    privacy"    and   help    avoid    the

inadvertent disclosure of a child's identity.

     To be sure, it is not our role in this appellate opinion to

micro-manage the precise manner in which the redaction process is

conducted.     In particular, we do not resolve at this time whether

the substantial special services charge quoted by the Parsippany-

Troy Hills district of nearly six figures is reasonable and

justified.     Instead, if any right of access is established, an

evidentiary hearing must be conducted on remand in the trial court

to develop the record further on that issue, and to enable that

court14 to make a more informed ruling.

                                      E.

     The     GRC's   administrative    decision   in   Popkin,   supra,    is

partially but not fully consistent with our overall analysis.             The

complainant in Popkin filed an OPRA request with a school board,

seeking records that would reveal the dollar amount that the school

district paid in public funds to settle a disabled student's claim

for services. The school board declined to turn over the requested




14
  We recognize that the Morris County judge who approved the
special services charge is now retired.

                                      52
                                                                   A-3972-14T4
documents, deeming them confidential "student records" protected

under the NJPRA and its associated regulations.                The school board

also asserted that disclosing a redacted version of the documents

containing only the settlement amount, but not the specifics of

the student's disability and the services the student needed,

could be misconstrued and hamper the board's ability to settle

future cases.

     The GRC agreed with the school board's position in Popkin,

concluding that the requested documents were "student records"

within the definition of N.J.A.C. 6A:32-2.1, because the documents

"related to" an individual student and had been "gathered" and

"maintained"    by   the   district.        The   GRC   also    held   that   the

complainant, who was apparently not the parent or guardian of the

student whose case had settled, was not an "authorized person"

listed in the subsections N.J.A.C. 6A:32-7.5(e)(1) through (16)

entitled to access the records.         The GRC further pointed out that

OPRA expressly states that it "shall not abrogate any exception

of a public record or government record from public access . . .

pursuant to . . . [a] regulation promulgated under the authority

of any [other] statute."      See N.J.S.A. 47:1A-9(a).

     For the reasons we have already stated, we concur with the

GRC's reasoning in Popkin that copies of a school district's

settlement agreements with disabled students, even if redacted,



                                       53
                                                                        A-3972-14T4
nonetheless comprise "student record[s]" under N.J.A.C. 6A:32-2.1

and protected under the NJPRA.    However, the GRC was not asked in

Popkin to consider, as here with respect to Innisfree, whether the

requestor was a bona fide researcher.      Nor did the GRC address

whether the "court order" pathway under N.J.A.C. 6A:32-7.5(e)(15)

could make the document available to a requestor who chooses the

procedural option under OPRA of litigating a record request dispute

in the Superior Court rather than before the GRC, an administrative

tribunal.    See N.J.S.A. 47:1A-7.    Moreover, the GRC is confined

to the terms of the OPRA statute and has no jurisdiction over

common-law claims of a right of access.     Ciesla v. N.J. Dep't of

Health & Senior Servs., 429 N.J. Super. 127, 146-48 (App. Div.

2012).    Hence, those two discrete legal issues, which we are

remanding to the trial court, were not addressed in Popkin.

                                 F.

     We need not resolve at this time the outstanding issues of

counsel fees and costs.    For one thing, plaintiffs' status as the

ultimate prevailing parties in the Cherry Hill, Hillsborough, and

Parsippany-Troy Hills cases has not been established.     Moreover,

additional legal work will no doubt be performed by counsel on

remand.     Consequently, it is premature to decide fee-shifting

issues on these appeals.




                                 54
                                                           A-3972-14T4
     We are satisfied, however, that a student or his or her

parent, guardian, or authorized legal representative is entitled,

subject to the child abuse and dependency caveats in N.J.A.C.

6A:32-7.6(a)(4)(i), to reasonable and prompt access to unredacted

copies of his or her own records and access logs, assuming they

do not incidentally mention or identify other students.              In that

regard, we agree with the trial court in Camden City that attorney

Epstein sufficiently exhibited his status as L.R.'s representative

in seeking her child's records.            The district's insistence that

Epstein   sign   its   own   self-created     release    form   containing    a

liability release was excessive and unreasonable.

     We   therefore    affirm   the   Camden    County    judge's   decision

relating to J.R.'s own records and access logs, consistent with

the terms of the NJPRA, OPRA, and FERPA.          However, the balance of

the issues posed in that case, which concern efforts by L.R. to

obtain letters, memos, correspondence, emails, and other documents

that refer to J.R., but which conceivably could also refer to or

identify other students,15 must be reexamined on remand, in light


15
  For instance, the school district files might contain a memo
that lists the special-needs children, including J.R., who take
the same designated bus to and from school or perhaps to an outside
activity.    Or perhaps the district's records may include a
narrative of J.R.'s activities in the classroom on a particular
day and J.R.'s interactions with other named children.          The
realistic possibility that personal identifying information about
such other students might be disclosed in the records, absent
meticulous redaction, requires close scrutiny on remand, with

                                      55
                                                                     A-3972-14T4
of the generic guidance we have provided in this opinion on

substantive issues and in interpreting the regulatory framework.

                                G.

     As a parting subject, we encourage the New Jersey Department

of Education to consider formulating "best practices" guidance –

perhaps expanding or revising the existing regulations – to address

the myriad issues of implementation that have been presented by

these   four   cases.   We   rejected   Innisfree's   eleventh-hour

contention it raised on the eve of the scheduled appellate oral

argument that the Department was an indispensable party, and that

these appeals should have been re-calendared with a mandate for

the Department's (or Attorney General's) participation.16   Even so,

we presume the Department, which we were advised by Innisfree's

counsel had been supplied with courtesy notice of these appeals

and did not thereafter move to intervene or participate, will be

guided by this precedential opinion accordingly.



appropriate notice given to the parents or guardians of such other
children that may be mentioned in the records. In light of the
time and effort such redaction could entail, L.R. is free on remand
to withdraw or modify her outstanding requests in the Camden City
case.
16
  We note that no pleading or brief in this case has challenged
the Department of Education's records access regulations as ultra
vires or otherwise invalid, an argument that would have required
service of a formal notice upon the Attorney General much earlier
in the litigation.    See R. 4:28-4(a)(1); see also R. 2:5-1(h)
(requiring such notice to be served five days after the filing of
the notice of appeal).

                                56
                                                            A-3972-14T4
                                    IV.

     For these various reasons, the order compelling turnover in

Cherry   Hill   (A-3066-15)   is   vacated   and   remanded   for   further

proceedings, and the order denying turnover in Hillsborough (A-

4214-14) is affirmed in part, but without prejudice to Innisfree

establishing access rights on remand on the alternative grounds

that we have suggested under N.J.A.C. 6A:32-7.5(e)(15) or (16).

The order granting access to L.R. in Parsippany-Troy Hills (A-

4214-14) is also vacated and remanded for further proceedings,

including, if access is approved, an evidentiary hearing on the

projected reasonable costs of redaction.

     The orders in Camden City (A-3972-14) are affirmed in part,

solely as to the release of J.R.'s own records, but that case is

remanded for further proceedings regarding access to records that

mention or could identify other students.

     To achieve consistency, we direct that venue for all four

remanded cases be transferred to the Camden vicinage, where two

of these four cases originated.      We realize that doing so may pose

some inconvenience to some of the litigants from the Somerset

County and Morris County cases.      Nonetheless, consolidation of all

four "test" cases within the same vicinage before a single judge

will have the advantages of efficiency and uniformity.




                                    57
                                                                    A-3972-14T4
     Lastly, because we readily appreciate that one or more parties

may pursue Supreme Court review of our decision, we stay this

opinion,   sua   sponte,   for   thirty   days.   If   a   petition   for

certification or motion for leave to appeal is filed with the

Supreme Court by any party in any of these four cases before that

thirty-day period lapses, the automatic stay shall remain in force

until such time as the Supreme Court may otherwise direct.             We

hope that preserving the status quo in such a manner, pending the

Court's anticipated review, will minimize disruption and avoid the

harmful consequences of any improvident interim disclosures.

     All four appeals are consequently remanded, in accordance

with the terms of this opinion.      We do not retain jurisdiction.




                                    58
                                                                A-3972-14T4